DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Species A (i.e. the embodiment related to Figs.1-2, 5-12) encompassing claims 9-20 in the reply filed on 03/16/2022 is acknowledged. The traversal is on the ground(s) that there should be no undue burden to the examiner to consider all the claims in the single application. This is not found persuasive because, as previously presented in the Requirement for Restriction/Election mailed on 03/16/2022 in section 4 of pages 2-3 and section 5 of page, there would be a serious search and/or examination burden for the patentably distinct groups and species of inventions if restriction were not required.
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 are further withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species B (embodiment of Figs.3,6 and 13-15) for comprising adjustment layer material (e.g. see Par.[0059]-[0060]), there being no allowable generic or linking claim. 
Claim Objections
Claim 15 depending on itself is impermissible. Applicant attention is hereby directed to the fact that: A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim. In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
For the following rejections it is best understood by examiner that claim 15 depends on claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyotoshi et al. (US 2006/0151855 A1 hereinafter referred to as “Kiyotoshi”).
With respect to claim 9, Kiyotoshi discloses, in Figs.9-20, a method for fabricating a semiconductor device, comprising: providing a substrate (201); forming a first trench and a second trench in the substrate (201); conformally forming a flowable layer (205, 207) on a top surface of the substrate (201) and in the first trench (206) and the second trench (206) (see Figs.9-13, Par.[0108], [0112]-[0115] wherein thermal silicon film 205 and HTO film 207 formed within etched trenches of substrate 201 are disclosed); performing a thermal process to turn the flowable layer into a processed flowable layer (); forming a layer of isolation material (208) on the processed flowable layer (205, 207) to completely fill the first trench and the second trench; and performing a planarization process to turn the layer of isolation material (208) into a first isolation layer in the first trench and a second isolation layer in the second trench, and turn the processed flowable layer into a first treated flowable layer in the first trench and a second treated flowable layer in the second trench (see Figs.13-14, Par.[0115]-[0119] wherein after forming HTO film 207 and thermal oxide film 205 a heating treatment is applied to the coating film in a water vapor atmosphere at a temperature from 250oC to 350oC so as most of Si--N bonds in the coating film are changed into Si--O bonds; see Figs.14-15, Par.[01]-[0126] wherein deposition and CMP the isolation material layer 208 is disclosed); wherein the first trench and the second trench have different aspect ratios (see Figs.11-20, Par.[0065], [0074], [0076] and [0124] wherein trenches of different width therefore of different aspect ratio are shown).
With respect to claim 10, Kiyotoshi discloses, in Figs.9-20, the method for fabricating the semiconductor device, further comprising a step of conformally forming a layer of adhesion material (205) on the top surface of the substrate (201) and in the first trench and the second trench before the step of forming the flowable layer (207) on the top surface of the substrate and in the first trench and the second trench, wherein the flowable layer is formed on the layer of adhesion material (likewise to the present invention in Par.[0051] and [0052] wherein adhesion material and flowable layer material are of silicon oxide, silicon nitride, silicon oxynitride, or silicon nitride oxide; see Kiyotoshi in Par.[0113] and [0115] wherein silicon oxide films 205 and 207 are disclosed).
With respect to claim 11, Kiyotoshi discloses, in Figs.9-20, the method for fabricating the semiconductor device, wherein the flowable layer comprises compounds having unsaturated bonding (see Par.[0118] wherein heat treatment, the impurity carbons or hydrocarbons in the coating film are removed, further, most of Si--N bonds in the coating film are changed into Si--O bonds; this reaction takes a progress as in expressed: SiH2NH +2O→SiO2+NH3; it is submitted that inherently by this heat treatment, the number of interstitial silicon atoms in an SiOx layer formed at the boundary between the oxide film and the inner wall surface of the trench decreases, and unsaturated bond hands of silicon are terminated with nitrogen atoms (e.g. see Kunikiyo US 5,668,403 col.12 lines 63-67 and col.13 lines 1-10)).
With respect to claim 12, Kiyotoshi discloses, in Figs.9-20, the method for fabricating the semiconductor device, wherein the processed flowable layer (207) comprises silicon oxide, silicon nitride, silicon oxynitride, or silicon nitride oxide (see Par.[0113] and [0115] wherein silicon oxide films 205 and 207 are disclosed).
With respect to claim 13, Kiyotoshi discloses, in Figs.9-20, the method for fabricating the semiconductor device, wherein the layer of adhesion material comprises silicon oxide (see Par.[0113] and [0115] wherein silicon oxide films 205 and 207 are disclosed).
With respect to claim 14, Kiyotoshi discloses, in Figs.9-20, the method for fabricating the semiconductor device, wherein the flowable layer is formed from flowable precursors, and the flowable precursor are silane, disilane, trisilane, hexasilane, cyclohexasilane, methylsilane, triethoxysilane, or bis-tert-butylamino silane (see Par.[0115] wherein HTO film 207 is formed, for example, by CVD process using SiH4 (i.e. siliane) and N2O as source gas).
With respect to claim 15, Kiyotoshi discloses, in Figs.9-20, the method for fabricating the semiconductor device, wherein the flowable precursors are mixed with an oxidant to form the flowable layer, the oxidant is peroxide, ozone, oxygen, or steam (see Par.[0115] wherein HTO film 207 is formed, for example, by CVD process using SiH4 (i.e. siliane) and N2O as source gas; see Par.[0118] wherein heat treatment, the impurity carbons or hydrocarbons in the coating film are removed, further, most of Si--N bonds in the coating film are changed into Si--O bonds; this reaction takes a progress as in expressed: SiH2NH +2O→SiO2+NH3).
With respect to claim 16, Kiyotoshi discloses, in Figs.9-20, the method for fabricating the semiconductor device, wherein a process temperature of the thermal process is between about 100 °C and about 400 °C (see Par.[0117] wherein heating treatment is applied to the coating film in a water vapor atmosphere at a temperature from 250oC to 350oC).
With respect to claim 18, Kiyotoshi discloses, in Figs.9-20, the method for fabricating the semiconductor device, wherein the layer of isolation material comprises silicon oxide, silicon nitride, silicon oxynitride, silicon nitride oxide, or fluoride-doped silicate (see Par.[0120] wherein polysilazane (i.e. SixNyHz comprising SiN) film 208).
Claims 9-10, 12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al. (US 2012/0282777 A1 hereinafter referred to as “Shih”).
With respect to claim 9, Shih discloses, in Figs.2A-2F, a method for fabricating a semiconductor device, comprising: providing a substrate (202); forming a first trench (206) and a second trench (206) in the substrate (202) (see Fig.2A, Par.[0017] wherein shallow trench 206 in substrate 202 is disclosed); conformally forming a flowable layer/(hydrophilic OH groups layer and SiN liner) (216) on a top surface of the substrate (202) and in the first trench (206) and the second trench (206); performing a thermal process to turn the flowable layer (216) into a processed flowable layer (216) (see Figs.2B-2C, Par.[0018]-[0019] wherein silicon nitride layer 216 and hydrophobic surface OH groups layer within trenches of substrate and applied treatment to the silicon nitride liner layer 216 is a steam treatment, wherein process temperature thereof can be 100oC to 200oC are disclosed); forming a layer of isolation material (218, 220) on the processed flowable layer (216) to completely fill the first trench (206) and the second trench (206) (see Figs.2D-2F, Par.[0020]-[0024] wherein polysilazane layer 2018 material that contains SixNyHz type units is heated to oxidize the polysilazane coating layer 218 by removing the organic solvent and produces a silicon oxidize layer 220 are disclosed); and performing a planarization process to turn the layer of isolation material (218, 220) into a first isolation layer in the first trench (206) and a second isolation layer (218, 220) in the second trench (206), and turn the processed flowable layer into a first treated flowable layer in the first trench and a second treated flowable layer in the second trench (see Fig.2F, Par.[0024] wherein silicon oxide layer 220 can be planarized by chemical mechanical polish (CMP), and etch back processes); wherein the first trench and the second trench have different aspect ratios (see Figs.2A-2F, Par.[0017] wherein different (i.e. different aspect ratio) width trenches with bigger aspect ratio trench of 5 are disclosed).
With respect to claim 10, Shih discloses, in Figs.2A-2F, the method for fabricating the semiconductor device, further comprising a step of conformally forming a layer of adhesion material/(SiN liner 216) on the top surface of the substrate and in the first trench and the second trench before the step of forming the flowable layer/(hydrophilic OH groups layer) on the top surface of the substrate (202) and in the first trench and the second trench, wherein the flowable layer is formed on the layer of adhesion material (see Figs.2B-2C, Par.[0018]-[0019] wherein silicon nitride layer 216 and hydrophobic surface OH groups layer within trenches of substrate and applied treatment to the silicon nitride liner layer 216 is a steam treatment, wherein process temperature thereof can be 100oC to 200oC are disclosed).
With respect to claim 12, Shih discloses, in Figs.2A-2F, the method for fabricating the semiconductor device, wherein the processed flowable layer comprises silicon oxide, silicon nitride, silicon oxynitride, or silicon nitride oxide (see Figs.2B-2C, Par.[0018]-[0019] wherein silicon nitride layer 216 and hydrophobic surface OH groups layer within trenches of substrate and applied treatment to the silicon nitride liner layer 216 is a steam treatment, wherein process temperature thereof can be 100o C to 200o C are disclosed).
With respect to claim 16, Shih discloses, in Figs.2A-2F, the method for fabricating the semiconductor device, wherein a process temperature of the thermal process is between about 100 °C and about 400 °C (see Figs.2B-2C, Par.[0018]-[0019] wherein silicon nitride layer 216 and hydrophobic surface OH groups layer within trenches of substrate and applied treatment to the silicon nitride liner layer 216 is a steam treatment, wherein process temperature thereof can be 100o C to 200o C are disclosed).
With respect to claim 17, Shih discloses, in Figs.2A-2F, the method for fabricating the semiconductor device, wherein a substrate temperature during the step of conformally forming a flowable layer on the top surface of the substrate and in the first trench and the second trench is less than 120o C (see Figs.2B-2C, Par.[0018]-[0019] wherein silicon nitride layer 216 and hydrophobic surface OH groups layer within trenches of substrate and applied treatment to the silicon nitride liner layer 216 is a steam treatment, wherein process temperature thereof can be 100o C to 200o C are disclosed).
With respect to claim 18, Shih discloses, in Figs.2A-2F, the method for fabricating the semiconductor device, wherein the layer of isolation material (218, 220) comprises silicon oxide, silicon nitride, silicon oxynitride, silicon nitride oxide, or fluoride-doped silicate (see Figs.2D-2F, Par.[0020]-[0024] wherein polysilazane layer 2018 material that contains SixNyHz type units is heated to oxidize the polysilazane coating layer 218 by removing the organic solvent and produces a silicon oxidize layer 220 are disclosed).
Citation of Pertinent prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the cited prior art of record on PTO-892 teaches, suggests or renders obvious, either alone or in combination, all the claimed limitations of claim 9.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818